[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The motion to strike is denied. The defendant's special defenses allege limitations on the defendant's liability in accordance with the terms of the insurance policy issued by the defendant and as such, they are properly pleaded special defenses. See Bennett v. Automobile Insurance Company ofHartford, 230 Conn. 795 (1994), Palmieri v. Nationwide MutualInsurance Company, 9 Conn. Super. Ct. 248 (February 16, 1994, Corradino, J.),Wicke v. Aetna Casualty and Surety Company, 1994 Conn. Super. Ct. 4598
(Fuller, J.).
LAWRENCE L. HAUSER, JUDGE. CT Page 2150